Title: To Alexander Hamilton from James McHenry, 9 January 1799
From: McHenry, James
To: Hamilton, Alexander



[Philadelphia] 9 Jany 1799
Dear Hamilton.

The official letter of this date fixes the commencement of your pay and emoluments. I shall as soon as possible define your duties and command. In the mean while I should be glad to have your own ideas on the subject. You will proceed on your report for a system of tactics & discipline. You will also endeavour to ascertain the best positions for your recruiting parties and general rendzvouses within the several grand subdivisions—and will not forget the bill conformably to my report. Church’s nomination concurred in. Several of those nominated for inferior grades postponed by the Senate for further information.
yours sincerely

James McHenry
Gen Hamilton

